NO. 07-03-0298-CR

                              IN THE COURT OF APPEALS

                       FOR THE SEVENTH DISTRICT OF TEXAS

                                      AT AMARILLO

                                        PANEL C

                                      JUNE 2, 2004

                          ______________________________


                          JOICE MARIE W ILSON, APPELLANT

                                            V.

                          THE STATE OF TEXAS, APPELLEE


                        _________________________________

           FROM THE 100TH DISTRICT COURT OF CHILDRESS COUNTY;

                  NO. 4141; HONORABLE DAVID M. MCCOY, JUDGE

                          _______________________________

Before JOHNSON, C.J., and QUINN and REAVIS, JJ.


                               MEMORANDUM OPINION


       Appellant Joice Marie W ilson was adjudicated guilty of possession of a controlled

substance and sentenced to two years in a state jail facility, suspended for five years of

com munity supervision.    Upon the State’s motion, the trial court revoked community

supervision for violations of the conditions thereof and assessed the original sentence.

Presenting two points of error, appellant challenges the order of revocation asserting abuse
of discretion by the trial court in finding that she violated items 5 (failing to report) and 12

(failing to abstain from use of any controlled substance) because there was insufficient

evidence. W e affirm.


          W hen reviewing an order revoking comm unity supervision, the sole question before

this Court is whether the trial court abused its discretion. Cardona v. State, 665 S.W .2d

492, 493 (Tex.Cr.App. 1984); Jackson v. State, 645 S.W .2d 303, 305 (Tex.Cr.App. 1983).

In a revocation proceeding the State must prove by a preponderance of the evidence that

the probationer violated a condition of community supervision as alleged in the motion to

revoke. Cobb v. State, 851 S.W .2d 871, 874 (Tex.Cr.App. 1993). If the State fails to meet

its burden of proof, the trial court abuses its discretion in revoking com munity supervision.

Cardona, 665 S.W .2d at 494. In determining the sufficiency of the evidence to sustain a

revocation, we view the evidence in the light most favorable to the trial court's ruling. Jones

v. State, 589 S.W .2d 419, 421 (Tex.Cr.App. 1979). W hen more than one violation of the

conditions of community supervision is found by the trial court, the revocation order shall

be affirmed if one sufficient ground supports the court's order. Moore v. State, 605 S.W .2d

924, 926 (Tex.Cr.App. 1980); Jones v. State, 571 S.W .2d 191, 193 (Tex.Cr.App. 1978);

McCollum v. State, 784 S.W .2d 702, 704-05 (Tex.App.--Houston [14th Dist.] 1990, pet.

ref'd).


          In 1997, appellant was granted deferred adjudication for possession of a controlled

substance and placed on community supervision for two years. In 2001, upon the State’s

motion to proceed, she was adjudicated guilty of possession, and was sentenced to two

                                               2
years confinement, suspended for five years. On March 19, 2003, the State filed a motion

to revoke com munity supervision alleging num erous violations of the conditions thereof.


       At a hearing on the State’s motion, appellant plead not true to the allegations and

evidence was presented.        A community supervision officer conducting a “courtesy

supervision” for persons outside the county testified that appellant signed a document in lieu

of having a urinalysis admitting she used crack cocaine on January 27, 2003, and appellant

testified at the revocation hearing that she used cocaine on January 27, 2003. Evidence

was also presented that appellant failed to report by mail for the months of July, Novem ber,

and December 2002. The trial court found that appellant had violated conditions 5 and 12

and im posed the original sentence of two years confinement in a state jail facility.


       Appellant’s admission to using cocaine while on community supervision supports the

trial court’s revocation order. Moore, 605 S.W .2d at 926. Thus, the trial court did not abuse

its discretion in revoking appellant’s community supervision. Points of error one and two

are overruled.


       Accordingly, the judgment of the trial court is affirmed.


                                           Don H. Reavis
                                             Justice

Do not publish.




                                              3